              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MYRTHA COLETTE,                   )
                                  )
     Plaintiff,                   )
                                  ) CIVIL ACTION FILE
v.                                )
                                  ) NO. 1:18-CV-05865-JPB-AJB
JPMORGAN CHASE BANK, N.A., )
                                  )
     Defendant.                   )
                                  )
_________________________________ )

  DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO THE
     MAGISTRATE JUDGE’S ORDER AND FINAL REPORT AND
                   RECOMMENDATION

      Defendant JPMorgan Chase Bank, N.A., (“the Company”, “Defendant” or

“Chase”), by and through counsel, responds to Plaintiff Myrtha Colette’s Objections

to the Magistrate Judge’s Order and Final Report and Recommendation (“Plaintiff’s

Objections”). For the reasons set forth below, Chase respectfully requests that the

Court reject Plaintiff’s Objections and adopt the portion of the Magistrate Judge’s

Order and Final Report and Recommendation (“R&R”) [Doc. 82] recommending

summary judgment and dismissal of Plaintiff’s ADA retaliation claim. Plaintiff does

not object to the R&R recommending granting of summary judgment on the other




                                        1
retaliation claims and the ADA failure to accommodate claim. [Doc. 86, p. 3, n. 1].

Plaintiff objects only to the R&R’s recommendations on the ADA retaliation claim.

I.      ADDITIONAL UNDISPUTED FINDINGS OF FACT

        Plaintiff does not object to the following findings of the R&R or dispute the

facts below, therefore they are undisputed and should be adopted by the Court:

 Chase coached Plaintiff in September and October of 2013 based on her poor

     performance; she was placed on a Performance Improvement Plan on October

     31, 2013; was observed being rude to customers by James Blackmon, LaDonna

     Murphy and Denise Horvath; received negative client survey scores; had to be

     coached on client interactions; received numerous customer complaints,

     including, but not limited to, on July 10, 2015, August 14, 2015, November 7,

     2015, November 10, 2015, December 22, 2015, and December 30, 2015; and was

     rated as a “Needs Improvement” for Customer Experience in her 2015 Year-End

     Performance Review. [Doc. 68-1, ¶¶ 101-113]. Her 2016 performance problems

     were not new.

 On August 23, 2016, Chase delivered a written warning to Plaintiff. The written

     warning concerned Plaintiff’s performance on June 28, 2016. The written

     warning placed Plaintiff on a restrictions period through October 22, 2016, and

     she could be terminated at any time if her performance did not meet expectations,

                                           2
   there was no immediate improvement, or other performance issues arose. [Doc.

   82, p. 17].

 The delay between the transaction, its discovery, and the issuance of the written

   warning was documented and justified. [Doc. 82, p. 45]. The written warning was

   issued approximately seven weeks after the incident occurred because (1)

   Natasha Davis had to review the monthly loss report, which she did on a monthly

   basis [Doc. 68-5, p. 13, ¶ 33; Doc. 56-6, p. 36; Doc. 68-4, p. 38]; (2) the loss had

   to be discussed with Human Resources for confirmation of appropriate corrective

   action pursuant to guidelines [Doc. 56-6, pp. 31-32; Doc. 56-4, pp. 80-82]; and

   (3) Davis was on vacation while specifics related to the transaction were being

   confirmed and the written warning was not issued until her return. [Doc. 56-6,

   pp. 31-32].

 On September 7, 2016, Plaintiff reported that she had recently been assigned

   TCD duties but had a previous back injury which hampered her ability to lift

   objects. [Doc. 82, p. 43; Doc. 56-6, p. 30].

 On or around September 13, 2016, a customer lodged a complaint with

   Defendant’s executive office in connection with a transaction involving the

   customer’s child. In the complaint, the customer wrote to inform the corporate

   office of a “gross situation” within the Company. The customer complained that

                                          3
   the way her son was treated was unfathomable. The customer identified two

   tellers as being involved. [Doc. 82, pp.18-19].

 LaDonna Murphy investigated the customer complaint on or about September

   23, 2016 - she determined that Plaintiff was primarily at fault and had committed

   a company policy violation by acting rudely to the customer’s family. [Doc. 82,

   p.19].

 On September 15, 2016, Murphy and Nikole Jones addressed a vault overage

   with Plaintiff. Chase determined Plaintiff had committed a policy violation as the

   back-up vault custodian when she failed to ship out cash at the branch. [Doc. 82,

   pp.19-20].

 On September 22, 2016, Plaintiff’s physician submitted medical documentation

   to Chase’s Health Services Department (“Health Services”) indicating lifting

   restrictions requiring light duty, limitations on lifting weights exceeding ten

   pounds, and limitations on her bending and stooping. Health Services relayed

   Plaintiff’s accommodation request to Jones that same day, and Plaintiff

   immediately was relieved of her TCD duties for the requested two week period.

   [Doc. 82, p. 21].

 Plaintiff did not identify similar behavior directed at other members of her alleged

   protected group, systematically better treatment of those outside her protected

                                          4
      group, or any relevant untoward ambiguous statements made towards her. [Doc.

      82, p. 45, 50].

         Based on the above, the information presented in Chase’s Motion for

Summary Judgment [Doc. 56], Chase’s Reply [Doc. 73], Notice of Objections to

Plaintiff’s Declaration [Doc. 74], Defendant’s Objections to the Magistrate Judge’s

Final Report and Recommendation [Doc. 87], and this Response, it is clear there is

no genuine issue of material fact as to Plaintiff’s claim of ADA retaliation and the

claim should be dismissed with prejudice.1

II.      ARGUMENTS AND CITATIONS TO AUTHORITY

         Many of the arguments advanced in Plaintiff’s Objections have been

addressed thoroughly in Chase’s summary judgment briefings. See [Docs. 56, 73,

74, 87]. The District Court should disregard any purported objection that is

conclusory, states only a general disagreement, or fails to specifically identify the

proposed findings or recommendations to which a party objects. Marsden v. Moore,

847 F.2d 1536, 1548 (11th Cir. 1988); Nettles v. Wainwright, 677 F.2d 404, 410 n.

8 (5th Cir. 1982) (en banc) (“Frivolous, conclusive or general objections need not

be considered by the district court.”), overruled on other grounds by Douglass v.


1
 Defendant separately addresses in its Objections to the Magistrate Judge’s R&R
why the ADA disparate treatment claim should be dismissed as well, despite the
R&R’s recommendation regarding same. [Doc. 87].
                                         5
United Servs. Auto. Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc). Notwithstanding,

Chase addresses Plaintiff’s specific objections. Plaintiff asserts the Magistrate Judge

erred when he recommended granting summary judgment with regard to Plaintiff’s

ADA retaliation claim, specifically that (A) Plaintiff’s claim failed because of

insufficient causation, and (B) Plaintiff failed to establish the legitimate, non-

discriminatory reason for her termination was pretext. Defendant asks the District

Judge to reject Plaintiff’s Objections and dismiss the ADA retaliation claim along

with all of Plaintiff’s other claims.

      A.     The Magistrate Judge Correctly Determined Defendant Did Not
             Retaliate Against Plaintiff.

      To establish a prima facie case of ADA retaliation, a Plaintiff much show:

“(1) that he engaged in statutorily protected activity; (2) that he suffered an adverse

employment action; and (3) a causal link between the protected activity and the

adverse action.” Standard v. A.B.E.L. Services, Inc., 161 F.3d 1318, 1328 (11th Cir.

1998). Plaintiff cannot establish the third prong of her claim.

             1.     Plaintiff attempts to manipulate the timeline.

      Plaintiff claims she verbally complained to Horvath in June 27, 2016, that she

was unable to do the TCD duties. [Doc. 86, pp. 5-6, 13, 19, 21].2 She then claims


2
 In Plaintiff’s EEOC charge, Amended Complaint, written discovery responses and
deposition, she was focused on Blackmon as the bad actor. She opined that
                                          6
“[i]n or about July and August of 2016” she told Murphy and Jones that her back

issues restricted her from being able to perform TCD duties. [Doc. 86, p. 6].

Plaintiff is very vague and conveniently extrapolates general dates in order to anchor

her back pain disclosure back to late June 2016 – she asserts broad declaratory

statements and a quote from her deposition, that when placed in context with the rest

of her testimony shows that Plaintiff did not disclose her alleged inability to perform

TCD duties until after she had been placed on a written warning. [Doc. 86, pp. 6,

13; Doc. 70-2, p. 3 ¶¶ 3-4]; but see [Doc. 73-7, 119:24-120:13] (“Natasha [Davis]

gave me the - - told me and then told me that they’re going to put me on warning.

And right after that I was telling them that I’m not able to do the TCD and at that



Blackmon continued to influence Murphy and Jones even after he went on leave.
Then, after she started working with a new attorney, in her summary judgment
response, she presented new alleged complaints made to Jones and Murphy in July
2016 [Doc. 68, pp. 9, 12] and now, in Plaintiff’s Objections, she is asserting that she
made those same complaints “in or about July and August of 2016” [Doc. 68, p. 6].
With the benefit of having reviewed and analyzed Chase’s arguments and the
Magistrate Judge’s analysis, Plaintiff and her attorney have tried to completely
change Plaintiff’s allegations and the timeline. From targeting Blackmon, they are
now targeting Davis, Jones, Horvath, and Murphy—which was never the argument
Plaintiff made before summary judgment briefing. The inconsistencies from
document to document prove that her timeline is changing based on the information
presented to her. It also seems highly suspect and illogical to argue that five different
individuals over the course of Plaintiff’s employment had it out for her based on her
alleged back pain and that they all played a part in this retaliatory scheme to
terminate Plaintiff.

                                           7
time we didn’t have a manager . . . And I also told Nikki [Jones] and LaDonna

[Murphy] . . . And because we didn’t have a manager at that time, because Natasha

was away or training or whatever, then I wasn’t sure who to go to. Whoever came

to the branch I addressed them, that I’m not able to do the TCD because of my back.”)

(emphasis added).

      The Magistrate Judge found Plaintiff made a complaint to Horvath about TCD

duties. [Doc. 82, p. 16]. Plaintiff was not performing TCD duties at the time she met

with Horvath in June 2016. Plaintiff was simply airing all of her grievances with

Blackmon, as she was asked to do. Plaintiff unequivocally testified that she had only

been reassigned TCD duties after William Allen and Randall Hersey left the branch.

[Doc. 73-7, 82:5-83:12] (“All I know, both of them left and then I end up having

[the TCD duties] again.”). Randall Hersey submitted his resignation notice on

August 30, 2016, and TCD duties were not reassigned to Plaintiff until after he left.

[Doc. 56-9, ¶11; Doc. 73-7, 83:11-12; Doc. 56-6, p. 3 (Hersey was at the branch on

June 27, 2016, and participated in Horvath’s investigation)].

      Similarly, Plaintiff’s attempts to manipulate the timeline in her favor with

newly recalled, unsupported facts that she made verbal complaints about TCD duties

to Murphy and Jones “in or about July and August of 2016”, prior to the issuance of

the written warning. [Doc. 86, pp. 6, 13, 19, 21]. As the Magistrate Judge found,

                                         8
Plaintiff initiated the accommodation procedure on September 7, 2016, when she

engaged Jones, Chase’s Human Resources Department (“Human Resources”), and

Health Services, as is corroborated and confirmed with Plaintiff’s deposition

testimony and the documented evidence. See [Doc. 82, p. 43; Doc. 73-7, 120:13-

121:9; Doc. 56-6, p. 30; Doc. 57-1, 9-12]. Plaintiff raised the topic with Jones

because she had recently been asked to resume the TCD duties (which is in line with

the timeline that includes Hersey’s resignation). [Doc. 56-6, p. 30]. There is no

other evidence that Plaintiff talked to Jones about her back pain before this date, and

Plaintiff did not assert this timeline of “facts” in her deposition. Plaintiff claims she

complained that she was unable to do TCD duties because of her back to “whoever

came into the branch” after Natasha Davis left for training.3 [Doc. 73-7, 120:9-13].

Plaintiff testified Jones asked Plaintiff for a doctor’s note, and told her to call Human

Resources. [Doc. 73-7, 120:13-18]. While Plaintiff had Human Resources on the

phone, she inquired about the August written warning – not because she had a

problem with why the written warning was issued, but because she believed she

should have been afforded a “break”. [Doc. 73-7, 120:13-121:9].4 “When opposing


3
  Natasha Davis did not leave the branch until at least September 1, 2016. [Doc. 56-
   9, 34; Doc. 68-5, p.7, ¶ 2].
4
  In other words, Plaintiff did not call Human Resources to refute her written warning
but mentioned it as an afterthought during a call to initiate the accommodation
procedure. See [Doc. 73-7, 117:13-118:7].
                                           9
parties tell two different stories, one of which is blatantly contradicted by the record,

so that no reasonable jury could believe it, a court should not adopt that version of

the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris,

550 U.S. 372, 380 (2007).

      Plaintiff claims in her Objections that Murphy found out about the

accommodation request on September 22, 2016, and only then decided to discipline

Plaintiff on September 23, 2016. [Doc. 86, p. 16].5 She completely ignores that the

incidents and policy violations at issue (the customer complaint and the vault

overage) occurred on September 13 and 15, respectively, and Murphy had to

investigate same before taking corrective action. Murphy investigated the customer

complaint on or about September 23, 2016, and the termination decision occurred

shortly thereafter. Plaintiff cannot inject an accommodation discussion into the

timeline (a discussion that had been initiated before she engaged in the two

disciplinary incidents) and then claim the disciplinary processes in action should


5
 Plaintiff contradicts herself as she also states that she told Murphy in “July and
August” about her back pain and alleged TCD related requests. According to
Plaintiff, did Murphy know about the back pain in July, August or September?
Plaintiff also newly claims that Jones only approved the August written warning
after finding out about Plaintiff’s back pains. [Doc. 86, p. 13]. Plaintiff keeps trying
to distort the timeline and changes her story to fit her needs as she here wants it to
appear as if Murphy would not have written up Plaintiff if she had not found out
about the accommodation request on September 22.

                                           10
cease. Murphy recommended the termination based on the prior three incidents that

are well documented and becoming aware of the alleged September 22 “verified”

accommodation request did not change the Company’s course of action. An ADA

retaliation claim is not intended to be a shield against legitimate non-retaliatory

employment actions.

             2.    Plaintiff cannot establish causation.

      The Magistrate Judge found Plaintiff initiated the accommodation process on

September 7, 2016. [Doc. 82, p. 43]. Nonetheless, Plaintiff tries to have the Court

believe there are multiple statutorily protected activities associated with a single

request for accommodation – a notion which was flatly rejected by the Magistrate

Judge. [Doc. 86, pp. 13-14; Doc. 82, p. 44]. Additionally, Plaintiff completely

ignores another flaw in her argument – the action on September 22, 2016 was taken

by Health Services, not Plaintiff, so it is unclear how she undertook any type of

protected activity on that date. [Doc. 82, p. 44]. The evidence shows the Jones was

aware of the Health Services request on September 7, 2016. [Doc. 86, 18].6 As the


6
  And while Plaintiff has not yet identified how or why these decision makers would
have any type of discriminatory animus towards Plaintiff and her alleged disability,
Plaintiff’s restrictions were identified as “temporary” [Doc. 57-1, 10] and the light
duty restrictions were only set to last for two weeks. [Doc. 57-1, 11]. In the grand
scheme of things, it seems highly unlikely that an experienced branch manager of a
large and sophisticated international company would choose to terminate an
employee over a 2 week restriction that only slightly changed the branch’s work
                                         11
Magistrate Judge properly found, there were intervening, independent events that

broke the causal connection between Plaintiff’s initiation of the accommodations

process on September 7, 2016 and her termination on September 30, 2016. [Doc. 82,

p. 44].

                   a.     The Magistrate Judge correctly found that Plaintiff’s
                          causation was broken by intervening events.

      A plaintiff may show causation between the protected expression and an

adverse action by showing the two were in close temporal proximity – however, if a

plaintiff has failed to meet performance standards set by the employer, intervening

causes can break the causal connection (if any). Hankins v. AirTran Airways, Inc.,

237 F.App’x 513, 520, 521 (11th Cir. 2007) See Henderson v. FedEx Express, 442

F.App’x 502, 506 (11th Cir. 2011) (holding while close temporal proximity between

protected activity and adverse action may be sufficient to show that the two were not

wholly unrelated, intervening acts of misconduct can break any causal link between

protected conduct and adverse employment action). Plaintiff argues that the causal

connection required to establish her prima facie case was not broken by intervening

events, and attempts to differentiate the cases cited by the Magistrate Judge, Spence

v. Panasonic Copier Co., 46 F. Supp. 2d 1340, 1349 (N.D.Ga. 1999), and Wofsy v.


flow—TCD duties were performed about once a week and the branch was barely
affected by the temporary restrictions. [Doc. 73-8, 86:17-25; Doc. 57-1, pp. 10-11].
                                         12
Palmshores Retirement Community, 285 F.App’x 631, 634-35 (11th Cir. 2008).

Plaintiff argues Spence and Wofsy are distinguishable because in those cases the

plaintiffs received warnings about their performance before engaging in protected

activity. 46 F. Supp. 2d at 1349; 285 F.App’x at 635. 7 Plaintiff tries to argue, in

contrast, that she had no disciplinary actions prior to her protected activity. In fact,



7
  Plaintiff also points out that the plaintiff in Wofsy did not have a disability under
the ADA. Chase reserved its argument on this point, and only presumed for purposes
of its summary judgment motion that Plaintiff had a disability when she requested
her accommodation on September 7, 2016. Plaintiff identifies her disability as
“herniated disc”. [Doc. 5, ¶ 1]. However, Plaintiff’s medical documentation notably
reveals “No disk herniation is evident”. [Doc. 57-1, 6]. See Vaughan v. World
Changers Church Int'l, Inc., No. l:13–CV–0746–AT, 2014 WL 4978439, at *10
(N.D. Ga. Sept. 16, 2014) (a plaintiff who was diagnosed with cervical sprain/strain,
a lumbar sprain/strain, muscle spasms, and an ankle sprain who had temporary
medical restrictions did not present sufficient evidence to establish that she had a
disability under the ADA); see also Cappetta v. N. Fulton Eye Ctr., No. 1:15-CV-
3412-LMM-JSA, 2017 WL 5197207, at *23 (N.D. Ga. Feb. 1, 2017), report and
recommendation adopted sub nom. Capetta v. N. Fulton Eye Ctr., No. 1:15-CV-
3412-LMM-JSA, 2017 WL 5443877 (N.D. Ga. Mar. 7, 2017), aff'd sub nom.
Cappetta v. N. Fulton Eye Ctr., 713 F. App'x 940 (11th Cir. 2017) (“[T]he plaintiff’s
unspecific testimony regarding her disability ‘standing alone is not enough to
overcome contradictory medical documentation and a general absence of supporting
evidence’ . . .”) (internal quotations omitted). District courts have concluded that
herniated discs do not generally qualify as a disability within the meaning of the
ADA. See, e.g., Delgado v. Triborough Bridge & Tunnel Auth., 485 F. Supp. 2d 453,
460 (S.D.N.Y. 2007) (finding that a plaintiff with a herniated disc was not disabled
within the meaning of the ADA, even where the plaintiff also had a brain cyst and a
right ankle sprain); Anderson v. Univ. Orthopaedic, No. 16-CV-7311 (CM), 2016
WL 10567969, at *3 (S.D.N.Y. Dec. 23, 2016) (finding Plaintiff’s assertions that he
suffered from herniated discs and had difficulty standing for his entire work shift
inadequate).
                                          13
in this case, Plaintiff too received her written warning before she engaged in

statutorily protected conduct. She was written up on August 23, 2016, for

performance issues that occurred on June 28, 2016, and she did not start an

accommodation dialogue until September 7, 2016. [Doc. 56-4, pp.78-79; Doc. 82,

p.43]. Further, despite Plaintiff’s assertion that there was no record of performance

deficiencies or warnings prior to Plaintiff’s protected conduct, the documents and

Plaintiff’s own admissions prove otherwise.8

      Plaintiff does not dispute that the customer complaint and cash vault incidents

came after she initiated the accommodation procedure on September 7, 2016, nor

does she dispute that the incidents occurred. [Doc. 86, p. 16]. Instead, Plaintiff tries

to confuse the timeline by claiming she initiated the accommodation procedure on

September 7 but that it did not become “official” until September 22, when Health

Services received and processed information from her doctor. She tries to claim the



8
  In addition to the August 2016 written warning, Plaintiff was placed on a
Performance Improvement Plan in October 2013 for deficiencies in her customer
service skills; Blackmon, Murphy, and Horvath directly observed Plaintiff being
rude to customers; Plaintiff had to be coached numerous times about her tone and
client interactions; Plaintiff acknowledged she had numerous customer complaints,
including but not limited to, on July 10, 2015, August 14, 2015, November 7, 2015,
December 22, 2015, and December 30, 2015; and Plaintiff was rated as a “Needs
Improvement” in her 2015 year-end review for Customer Experience. [Doc. 73-8,
106:9-13, 119:20-23, 120:9-16; Doc. 73-9, 117:8-19, 114:20-22; Doc. 56-8, ¶6; Doc.
56-4, pp. 77, 78-79, 84].
                                          14
Company knew about the accommodation request on September 7 but that the

further processing of that request on September 22 somehow provides fresh

protected activity so that the September 23 actions by Murphy appear retaliatory.

Plaintiff cannot massage the timeline in order to negate her intervening performance

failures. Each discussion in the ADA interactive dialogue does not constitute a new

protected action, and Plaintiff has not produced any legal authority to support such

an argument. Jones was aware of the accommodations request on September 7, 2016,

which she subsequently approved on September 22, 2016, after the Company

received appropriate documentation. [Doc. 73-7, 313:23-25; Doc. 57-1, pp. 9-12].

      The Magistrate Judge correctly found - and Plaintiff does not dispute - that

Plaintiff violated Chase policy on or around September 13, 2016, during the

interaction Plaintiff had with a customer’s child. [Doc. 82, p. 19]. The Magistrate

Judge also correctly found Plaintiff violated Chase policy again on September 15,

2016, when she failed to recognize and perform duties that had been assigned to her

as back up vault custodian. [Doc. 82, pp. 19-20]. The two policy violations

conclusively show there were intervening causes that broke any causal link that

Plaintiff might have set into motion with her request for accommodation on

September 7, 2016. [Doc. 82, pp. 43-44].




                                        15
      Despite the Magistrate Judge’s findings that Plaintiff had violated policy in

relation to the customer complaint and the cash vault incident, Plaintiff attempts to

mislead the Court by arguing that Plaintiff was not the subject of any formal

discipline and that her violations of policy were not considered severe. [Doc. 86, p.

16]. There is absolutely no evidence that Murphy did not believe the violations were

severe until she learned of the accommodation request—Plaintiff completely

speculates and dreams up this version of events with no evidence to support those

contentions. The Magistrate Judge found that Murphy and Jones verbally addressed

and coached Plaintiff about the vault cash overage. [Doc. 82, p. 19]. Additionally,

despite Plaintiff’s unsupported conclusions that her policy violation stemming from

the executive complaint was not severe, the eight pages of internal correspondence

with continuing requests for updates and responses shows otherwise. [Doc. 56-6,

pp. 14-22].

      Assuming arguendo that the Court accepts Plaintiff’s legally and factually

unsupported argument that Plaintiff made a subsequent request for accommodation

on September 22, 2016, this would still be insufficient to create the causal link

necessary to establish a prima facie case for retaliation. Murphy was tasked with

investigating the customer complaint on or around September 20, 2016. [Doc. 56-6,

pp. 18-19]. Murphy conducted her investigation on or around September 23, 2016.

                                         16
[Doc. 56-6, 13]. (“On 9/23, one mgr came in LaDonna, she sat down with Agnes

first. LaDonna asked me about the customer complaint. I did not say it is not my

problem. LaDonna said someone witnessed that I said that.”). Thus, even if the Court

were to consider that the September 22, 2016 “verified” accommodation request was

separate protected conduct, the results from Murphy’s September 23, 2016,

investigation, which was initiated on September 20, prior to the “verified” request,

effectively cut off any causal link necessary for Plaintiff’s prima facie case. After

this investigation, Murphy confirmed she had spoken with Plaintiff and others and

that there would be corrective action forthcoming, and that she had reached out to

Human Resources to advise on next steps because Plaintiff was on a written warning.

[Doc. 56-6, pp. 16-17].

      This Court has previously recognized that even in situations where only one

day has lapsed between statutorily protected activity and termination, there can be

an absence of causation under similar circumstances. See Robinson v. AFA Serv.

Corp., 870 F.Supp. 1077, 1084 (N.D.Ga. 1994). This case is no different – regardless

of whether Plaintiff’s protected conduct occurred on September 7, 2016, or

September 22, 2016, preexisting and intervening causes cut off the causal link

necessary to establish a prima facie claim of retaliation.




                                          17
      Further, Plaintiff does not object to the Magistrate Judge’s findings and

conclusion that Plaintiff failed to establish a “convincing mosaic” of circumstantial

evidence as it relates to her retaliation claim. [Doc. 82, pp. 44-45; see generally Doc.

86]. The Magistrate Judge found Plaintiff’s argument to be unpersuasive because

she had not identified either similar behavior directed at other members of her

protected group or systematically better treatment of those outside her protected

group, and did not identify any untoward or ambiguous statements. [Doc. 82, p. 45].

      B.     The Magistrate Judge Correctly Found Plaintiff Could Not Rebut
             Chase’s Legitimate Non-Retaliatory Reason for Termination.

      To establish pretext at the summary judgment stage, a plaintiff must

demonstrate “such weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in the employer's proffered legitimate reasons for its action that a

reasonable factfinder could find them unworthy of credence.” Jackson v. Ala. State

Tenure Comm'n, 405 F.3d 1276, 1289 (11th Cir. 2005). “[A] reason is not pretext

for [retaliation] ‘unless it is shown both that the reason was false, and that

[retaliation] was the real reason.” Gogel v. Kia Motors Mfg. of Georgia, Inc., 967

F.3d 1121, 1136 (11th Cir. 2020).

             1.     Plaintiff failed to establish pretext.

      The Magistrate Judge correctly found that Plaintiff’s pretext arguments were

unconvincing and insufficient to create a genuine issue of material fact. [Doc. 82, p.
                                           18
46]. Plaintiff argues that all of the reasons the Magistrate Judge recommended denial

of summary judgement on Plaintiff’s disparate treatment claim should apply with

equal force to the retaliation claim. [Doc. 86, p. 21]. As thoroughly briefed in

Defendant’s    Objections    to   the   Magistrate   Judge’s    Final   Report    and

Recommendation, Plaintiff was issued the August written warning because she

failed to vet and verify identification to make sure the individual was indeed the

account holder prior to cashing a check, and the system showed she had conducted

a local teller override. [Doc. 87, p. 5; Doc. 56-1, ¶ 24; Doc. 56-6, 36; Doc. 73-7,

151:2-13; 155:16-156:14]. It is undisputed that the individual cashing the fraudulent

check was not the account holder. [Doc. 56 -1, ¶¶ 17-19; Doc. 56-6, 34-35].9 Plaintiff

cannot merely quarrel with the wisdom of the employer’s reason, but “must meet

that reason head on and rebut it.” Chapman v. AI Transport, 229 F.3d 1012, 1030

(11th Cir.2000).



9
  Plaintiff attempts to divert the Court’s focus with a red herring – the timing of a
fraud alert; however, it is undisputed that Plaintiff conducted an account override of
an alert which was identified as the “Control Point Failure” and further violated
policy when she failed to properly verify the identification of the individual
presenting the fraudulent check. [Doc. 86, p. 20; Doc. 56-6, at 36; Doc. 56-1, ¶ 24;
Doc. 73-7, 151:2-13; 155:16-156:14]. Even if a fraud alert had not been placed prior
to the transaction date, the evidence shows Plaintiff did not properly verify the
identity of the person who presented the fraudulent check which led to $4,530.00
loss to the branch.

                                         19
      The Magistrate Judge correctly found that the peculiarities of timing could be

explained by the record evidence. [Doc. 82, p. 45]. The Magistrate Judge found that

while Plaintiff received her written warning on or around August 23, 2016 for an

incident that occurred on or around June 28, 2016, the delay was explained by the

record. [Doc. 82, p. 45]. Documentary and testimonial evidence indicated Davis

checked the branch loss report once a month, the loss had to be discussed with

Human Resources for confirmation of appropriate corrective action, the written

warning was not issued when the loss was discovered because the date of the alleged

transaction was originally given incorrectly over the phone, and the warning needed

to be confirmed while several parties were on vacation. [Doc. 68-5, p. 13, ¶ 33; Doc.

56-6, pp. 31-32; Doc. 56-4, pp. 80-82; Doc. 56-6, pp. 31-32; Doc. 82, p. 45]. The

Magistrate Judge correctly noted that Plaintiff’s Amended Complaint had focused

almost entirely on the alleged misconduct of former branch manager, Blackmon and

rejected Plaintiff’s argument that it was “highly suspect” that Plaintiff was only

disciplined after Murphy and Jones assumed control of the branch. [Doc. 82, p. 45].10




10
   This is the theme of the case-- Plaintiff’s Amended Complaint, deposition
testimony and discovery responses all focused entirely on Blackmon as the bad
actor. Somehow, after it was established that he was not at the branch during the
final 3 disciplinary events, she tries to change her theory and establish an entirely
new and fabricated timeline involving Murphy and Jones.
                                         20
      In her Objections, Plaintiff does not rebut Chase’s legitimate, non-

discriminatory reasons for termination. In fact, Plaintiff does not address any of the

arguments that the Magistrate Judge found unconvincing with regard to pretext, but

simply and unconvincingly urges the Court to apply the same logic that was applied

to the ADA disparate treatment claim to Plaintiff’s retaliation claim. Plaintiff merely

states a “general disagreement” with the result of the analysis and does not object to

the specific findings that led to the Magistrate Judge’s findings. See Moore, 847 F.2d

at 548. “That a plaintiff’s evidence suggests that an employment decision was

unwise or unfair or inaccurate does not alone suggest that it was discriminatory or

retaliatory.” Frazier v. Sec’y, Dep’t of Health and Human Services, 710 F.App’x

684, 871 (11th Cir. 2018). Certainly, even if a plaintiff establishes the instances

themselves are false or exaggerated, that alone is insufficient to show pretext

“without calling into question [the decision maker’s] sincere belief that they

occurred.” Id. (citing Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 771 (11th

Cir. 2005). Plaintiff has not produced a shred of evidence that Murphy, the interim

branch manager who recommended Plaintiff’s termination, did not sincerely believe

the information she received as it related to the written warning or the facts she relied




                                           21
upon in the investigation of the September 13 and September 15 policy violations.11

Murphy was not involved in the issuance of the August written warning and there is

no evidence that she had reason to believe the written warning was inaccurately or

improperly issued. Plaintiff knows she cannot establish pretext and reasserts her

misplaced argument that temporal proximity creates an issue of causation, however,

while close temporal proximity between the protected conduct and the adverse

employment action can establish pretext when coupled with other evidence,

temporal proximity alone is insufficient. See Johnson v. Miami-Dade Cty, 948 F.3d

1318, 1328 (11th Cir. 2020). Further, as briefed, any causal link was broken due to

intervening causes and independent events – all which were attributable to Plaintiff’s

deficient performance.

             2.    The Magistrate Judge correctly found that Plaintiff was not able
                   to prove she was terminated “because of” her statutorily
                   protected activity.

      Plaintiff asserts that the Magistrate Judge incorrectly weighed conflicting

evidence against Plaintiff when making the determination that there was no “but-

for” cause for her termination because Chase granted Plaintiff’s temporary, two week


11
  Whether an employee actually engaged in the misconduct that was reported to the
decision maker is irrelevant to the issue of whether the decision maker believed that
the employee had done wrong. See Elrod v. Sears Roebuck & Co., 939 F.2d 1466,
1470 (11th Cir. 1991).

                                         22
light duty restrictions. [Doc. 86, p. 19]. Plaintiff’s argument falls flat because she

has not presented any credible conflicting evidence – it is undisputed that Plaintiff’s

request for accommodation was granted immediately. [Doc. 68-1, ¶ 149]. Plaintiff

seemingly tries to assert that Horvath, Murphy, and Jones had long been aware of

Plaintiff’s difficulty performing TCD duties, but as addressed, there is no credible

evidence to support this assertion. [Doc.86, p. 19; Doc. 73-7: 82:5-83:12, 119:22-

120:18; Doc. 56-6, p. 3]. The “but-for” standard, the Eleventh Circuit recognized,

“requires a closer link that merely proximate causation; it requires that the prescribed

animus have a determinative influence on the employer’s adverse decision.” Sims v.

MVM, Inc., 704 F. 3d 1327, 1335-36 (11th Cir. 2013). The Eleventh Circuit

recognized the circuit split regarding whether the “but-for” causation standard

applies at the prima facie stage or the pretext stage of the summary judgment

analysis, and recent decisions within this Circuit reflect application of the “but-for”

causation standard at the pretext stage of the summary judgment examination. See

Gogel, 967 F.3d, at 1136, n. 13; Jefferson v. Sewon Am., Inc., 891 F.3d 911, 925;

Frazier, 710 F.App’x at 874 (finding the plaintiff’s actions negated any strong

inference of causation that could be drawn from temporal proximity alone thus

concluding the protected activity was not the “but-for” cause of termination.)




                                          23
       Plaintiff has failed to provide any evidence that but-for her engagement in the

accommodations process, Chase would not have terminated her employment and

relies solely on temporal proximity. Chase did not terminate Plaintiff when she

engaged in the accommodations process on September 7, 2016. To the contrary,

once the required documentation was submitted by her healthcare provider,

Plaintiff’s temporary light duty restriction was immediately approved. It was only

after Plaintiff engaged in successive policy violations while on a written warning

that Murphy made the recommendation for termination. Further, Plaintiff has not

produced any evidence that Murphy did not sincerely believe the information she

received as it related to the written warning or the facts she relied upon in the

investigation of the two undisputed September 2016 policy violations. Plaintiff

failed to identify weaknesses, implausibilities, inconsistencies, incoherencies, or

contradictions in Chase’s legitimate reasons for its actions and failed meet these

reasons head on or rebut them. Accordingly, Plaintiff has failed to establish that she

was terminated because of her protected activity.

III.   CONCLUSION

       For the reasons set forth herein, Chase respectfully requests that the Court

sustain the portion of Magistrate Judge Baverman’s R&R that correctly found that

Chase is entitled to summary judgment on Plaintiff’s claim for retaliation under the

                                         24
ADA,. Chase further respectfully requests that the Court dismiss Plaintiff’s

Complaint and all amendments thereto in their entirety with prejudice.

      Respectfully submitted, this 11th day of September, 2020.


                                      /s/ Gregory Y. Shin
                                      Deepa N. Subramanian
                                      Georgia Bar No. 278625
                                      Gregory Y. Shin
                                      Georgia Bar No. 446452
                                      Ogletree, Deakins, Nash, Smoak & Stewart
                                      One Ninety One Peachtree Tower
                                      191 Peachtree Street, N.W. – Suite 4800
                                      Atlanta, GA 30303
                                      Telephone: (404) 881-1300
                                      Fax: (404) 870-1732
                                      deepa.subramanian@ogletreedeakins.com
                                      gregory.shin@ogletreedeakins.com

                                      Attorneys for JPMorgan Chase Bank, N.A.




                                        25
              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MYRTHA COLETTE,              )
                             )
    Plaintiff,               )
                             ) CIVIL ACTION FILE
v.                           )
                             ) NO. 1:18-CV-05865-JPB-AJB
JPMORGAN CHASE BANK, N.A., )
                             )
    Defendant.               )
                             )
          CERTIFICATE OF SERVICE AND COMPLIANCE

      I hereby certify that on September 11, 2020, a true copy of the foregoing

DEFENDANT’S RESPONSE TO PLAINTIFF’S OBJECTIONS TO THE

MAGISTRATE           JUDGE’S     ORDER       AND      FINAL      REPORT       AND

RECOMMENDATION, which was prepared using Times New Roman 14 point

font in accordance with Local Rule 7.1D, was filed via the Court’s CM/ECF system

which will automatically serve a copy of same via electronic mail upon the following

counsel of record:

                                Benjamin A. Stark
                               Michael S. Wilensky
                               Barrett & Farahany


                                                   /s/ Gregory Y. Shin



                                        26
